Dismissed and Opinion Filed July 30, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00118-CV

                         SHERRY RUNNELS, Appellant
                                    V.
            US BANK & TRUST, NATIONAL ASSOCIATION, AS TRUSTEE
              OF AMERICAN HOMEOWNER PRESERVATION TRUST
                           SERIES 2013C, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00051-A

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Appellant’s brief was due May 6, 2015. By letter dated May 7, 2015, the Court notified

appellant that her brief was overdue. We directed appellant to file, within ten days, a brief and

an extension motion. We further warned that failure to do so would result in dismissal of the

appeal. To date, appellant has neither filed a brief nor communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).




150118F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHERRY RUNNELS, Appellant                          On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-15-00118-CV         V.                      Trial Court Cause No. CC-15-00051-A.
                                                   Opinion delivered by Chief Justice Wright,
US BANK & TRUST NATIONAL                           Justices Lang-Miers and Stoddart
ASSOCIATION, AS TRUSTEE OF                         participating.
AMERICAN HOMEOWNER
PRESERVATION TRUST SERIES 2013C,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee US Bank & Trust National Association, as Trustee of American
Homeowner Preservation Trust Series 2013C, recover its costs of this appeal from appellant
Sherry Runnels.


Judgment entered July 30, 2015.




                                             –2–